As filed with the Securities and Exchange Commission on August 13, 2015 Investment Company Act File Number 811-8312 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Daily Income Fund (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: March 31 Date of reporting period: June 30, 2015 Item 1: Schedule of Investments DAILY INCOME FUND MONEY MARKET PORTFOLIO STATEMENT OF NET ASSETS JUNE 30, 2015 (UNAUDITED) Maturity Interest Value FaceAmount Security Description Date Rate (Note1) TIME DEPOSIT (22.50%) Canadian Imperial Bank of Commerce 07/01/15 0.03% Credit Agricole S.A. 07/01/15 National Bank of Kuwait 07/01/15 Royal Bank of Canada 07/01/15 Skandinaviska Enskilda Banken AB 07/01/15 Total Time Deposit U.S. GOVERNMENT AGENCY DISCOUNT NOTES (77.49%) Federal Home Loan Bank 07/01/15 0.04% Federal Home Loan Bank 07/08/15 Federal Home Loan Bank 07/15/15 Federal Home Loan Bank 07/15/15 Federal Home Loan Bank 07/15/15 Federal Home Loan Bank 07/16/15 Federal Home Loan Bank 07/17/15 Federal Home Loan Bank 07/17/15 Federal Home Loan Bank 07/17/15 Federal Home Loan Bank 07/22/15 Federal Home Loan Bank 07/22/15 Federal Home Loan Bank 07/24/15 Federal Home Loan Bank 07/24/15 Federal Home Loan Bank 07/27/15 Total U.S. Government Agency Discount Notes Total Investments (99.99%) (cost $2,252,805,393†) Cash and Other Assets, Net of Liabilities (0.01%) Net Assets (100.00%) Advantage Shares,19,979,060shares outstanding Fiduciary Class,473,052,429shares outstanding Institutional Class,166,104,578shares outstanding Institutional Service Shares,18,480,872shares outstanding Investor Select Class,241,608,274shares outstanding Investor Service Shares,114,345,465shares outstanding Investor Class,149,924,292shares outstanding Option Xpress Class,246,980,049shares outstanding Retail Class,822,312,779shares outstanding † Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. DAILY INCOME FUND U.S. TREASURY PORTFOLIO STATEMENT OF NET ASSETS JUNE 30, 2015 (UNAUDITED) Face Maturity Interest Value Amount Security Description Date Rate (Note 1) REPURCHASE AGREEMENTS (32.35%) Bank of America, N.A., purchased on 06/30/15, repurchase proceeds at maturity $240,000,400 (Collateralized by GNMA, 3.500%, due 09/20/42, value $244,800,001) 07/01/15 0.06% Credit Agricole CIB, purchased on 06/30/15, repurchase proceeds at maturity $220,000,611 (Collateralized by FHLB, 4.1250%, due 03/13/20, FMAC, 2.2190% to 5.7660%, due 10/01/22 to 11/01/44, FNMA, 1.2570% to 9.6730%, due 07/01/19 to 01/01/48, GNMA, 4.5000%, due 06/20/44 to 01/20/45, USTR,0.0000% to 4.6250%, due 07/23/15 to 02/15/44, value $224,400,031) 07/01/15 Merrill Lynch, Pierce, Fenner & Smith Inc., purchased on 06/30/15, repurchase proceeds at maturity $340,000,567 (Collateralized by USTR, 0.1250% to 8.7500%, due 04/15/17 to 11/15/24, value $346,800,125) 07/01/15 Total Repurchase Agreements U.S. GOVERNMENT AGENCY DISCOUNTE NOTES (10.14%) Federal Agricultural Mortgage Corporation 07/20/15 0.03% Federal Home Loan Bank 07/20/15 Federal Home Loan Mortgage Corporation 07/20/15 Federal Home Loan Mortgage Corporation 07/21/15 Total U.S. Government Agency Discount Notes U.S. GOVERNMENT OBLIGATIONS (53.57%) U.S. Treasury Bill 07/02/15 0.01% U.S. Treasury Bill 07/09/15 U.S. Treasury Bill 07/16/15 U.S. Treasury Bill 07/23/15 Total U.S. Government Obligations Total Investments (96.06%) (Cost $2,375,792,333†) Cash and Other Assets, Net of Liabilities (3.94%) Net Assets (100.00%) Institutional Class,1,667,190,801shares outstanding Institutional Service Shares,97,341,540shares outstanding Investor,221,861,182shares outstanding Retail Class,148,659,432shares outstanding Investor Service Shares,4,044,564shares outstanding Fiduciary Class,162,885,451shares outstanding Investor Select Shares,171,341,437shares outstanding † Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. KEY: FHLB Federal Home Loan Bank FMAC Treasury Separate Trading of Registered Interest and Principal Securities FNMA Federal National Mortgage Association GNMA Government National Mortgage Association USTR U.S. Treasury Inflation-Indexed Note DAILY INCOME FUND U.S. GOVERNMENT PORTFOLIO STATEMENT OF NET ASSETS JUNE 30, 2015 (UNAUDITED) Face Maturity Interest Value Amount Security Description Date Rate (Note 1) REPURCHASE AGREEMENTS (25.25%) Bank of America, N.A., purchased on 06/30/15, repurchase proceeds at maturity $185,000,308 (Collateralized by GNMA, 3.50%, due 09/20/42, value $188,700,001) 07/01/15 0.06% Credit Agricole Corporate & Investment Bank, purchased on 06/30/15, repurchase proceeds at maturity $10,000,033 (Collateralized by FCSB, 3.240%, due 12/27/32, value $952. FHLB, 4.700%, due 07/25/33, value $10,488, FNMA, 2.036% to 6.000%, due 09/01/23 to 04/01/43, value $2,158,888, GNMA, 2.750% to 3.500%, due 10/20/39 to 07/20/40, value $927,176, USTR, 0.000% to 2.750%, due 02/15/19 to 02/15/44, value $7,102,523) 07/01/15 Merrill Lynch, Pierce, Fenner & Smith, Inc., purchased on 06/30/15, repurchase proceeds at maturity $10,000,017 (Collateralized by USTR, 2.125%, due 12/31/21, value $10,200,099) 07/01/15 Total Repurchase Agreements U.S. GOVERNMENT AGENCY DISCOUNT NOTES (54.16%) Federal Agricultural Mortgage Corporation 07/10/15 0.11% Federal Home Loan Bank 07/06/15 Federal Home Loan Bank 07/08/15 Federal Home Loan Bank 07/09/15 Federal Home Loan Bank 07/15/15 Federal Home Loan Bank 07/16/15 Federal Home Loan Bank 07/21/15 Federal Home Loan Bank 07/22/15 Federal Home Loan Mortgage Corporation 07/22/15 Federal Home Loan Mortgage Corporation 07/23/15 Federal National Mortgage Association 07/02/15 Federal National Mortgage Association 07/13/15 Total U.S. Government Agency Discount Notes Total Investments (79.41%) (Cost $644,791,949†) Cash and other assets, net of Liabilities (20.59%) Net Assets (100.00%) † Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. Advantage Shares,245,314,348shares outstanding Fiduciary Class,205,230,546shares outstanding Institutional Class,22,259,509shares outstanding Institutional Service Shares,69,077,457shares outstanding Investor Select Class,68,749,341shares outstanding Retail Class,201,363,227shares outstanding KEY: FCSB Federal Farm Credit Consolidated Systemwide Bond FNMA Federal National Mortgage Association FHLB Federal Home Loan Bank GNMA Government National Mortgage Association USTR U.S. Treasury Note DAILY INCOME FUND MUNICIPAL PORTFOLIO STATEMENT OF NET ASSETS JUNE 30, 2015 (UNAUDITED) Maturity Interest Value FaceAmount Security Description Date Rate (Note1) U.S. GOVERNMENT AGENCY DISCOUNT NOTES (103.09%) Federal Home Loan Bank 07/06/15 0.08% Federal Home Loan Bank 07/17/15 Federal Home Loan Bank 07/17/15 Federal Home Loan Bank 07/22/15 Federal Home Loan Bank 07/24/15 Federal National Mortgage Association 07/02/15 Total U.S. Government Agency Discount Notes Total Investments (103.09%) (cost $198,935,275†) Liabilities in excess of cash and other assets (-3.09%) Net Assets (100.00%) † Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. Advantage Shares,3,625,762shares outstanding Institutional Class,7,700,173shares outstanding Institutional Service Class,46,619shares outstanding Retail Class,154,010,016shares outstanding Investor Service Class Shares,27,813,456shares outstanding Note 1 - Valuation of Securities Investments are valued at amortized cost, which approximates market value.Under this valuation method, a portfolio instrument is valued at cost and any discount or premium is amortized on a constant basis to the maturity of the instrument. The maturity of variable rate demand instruments is deemed to be the longer of the period required before the Fund is entitled to receive payment of the principal amount or the period remaining until the next interest rate adjustment. Under the provisions of GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions.GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quotes prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable.Based on the valuation inputs, the securities or other investments are tiered into one of three levels.Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 –prices are determined using quoted prices in an active market for identical assets. Level 2 – prices are determined using other significant observable inputs.Observable inputs are inputs that the other market participants may use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3 – prices are determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used.Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of the end of the reporting period, June 30, 2015.The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities.Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but as the value is not obtained from a quoted price in an active market, such securities are reflected as a Level 2. The following table summarizes the inputs used to value the Daily Income Fund – Money Market Portfolio’s investments as of June 30, 2015: Description QuotedPricesin Active Markets Significant Other Significant forIdentical Observable Unobservable Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Repurchase agreements $ -0- $ -0- $ -0- Debt securities $ -0- $ -0- Total $ -0- $ -0- The following table summarizes the inputs used to value the Daily Income Fund – U.S. Treasury Portfolio’s investments as of June 30, 2015: Description QuotedPricesin Active Markets Significant Other Significant forIdentical Observable Unobservable Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Repurchase agreements $ -0- $ -0- Debt securities $ -0- $ -0- Total $ -0- $ -0- The following table summarizes the inputs used to value the Daily Income Fund – U.S. Government Portfolio’s investments as of June 30, 2015: Description QuotedPricesin Active Markets Significant Other Significant for Identical Observable Unobservable Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Repurchase agreements $ -0- $ -0- Debt securities $ -0- $ -0- Total $ -0- $ -0- The following table summarizes the inputs used to value the Daily Income Fund – Municipal Portfolio’s investments as of June 30, 2015: Description QuotedPricesin Active Markets Significant Other Significant for Identical Observable Unobservable Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Debt securities $ -0- $ -0- Total $ -0- $ -0- For the period ended June 30, 2015, there were no Level 1 or Level 3 investments.There were also no transfer between levels during the period ended June 30, 2015.Please refer to Schedule of Investments for specifics of the major categories of the Portfolio's investments. Item 2:Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the design and operation of the registrant's disclosure controls and procedures within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported on a timely basis. (b) There were no changes in the registrant's internal controls over financial reporting that occurred during the registrant’slast fiscal quarter that have materially affected, or are reasonably likely to affect, the registrant’s internal controls over financial reporting. Item 3:Exhibits Certifications of Principal Executive Officer and Principal Financial Officer, under Rule 30a-2(a) of the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Daily Income Fund By (Signature and Title)*/s/Christine Manna Christine Manna, Secretary Date: August 13, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Michael P. Lydon Michael P. Lydon, President Date:August 13, 2015 By (Signature and Title)*/s/Esther Cheung Esther Cheung, Treasurer and Assistant Secretary Date: August 13, 2015 * Print the name and title of each signing officer under his or her signature.
